     Case 3:20-cv-00090 Document 55 Filed on 05/24/21 in TXSD Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION
H. Stuart Campbell, Jr., as Executor of         §
the Estate of H. Stuart Campbell, Sr.           §
                                                §
V.                                              §     CIVIL ACTION NO. 3:20-cv-00090
                                                §
Texas Tea Reclamation, LLC, et al.              §


                             NOTICE OF APPEARANCE


To the Honorable Jeffrey Brown:

      Megan S. Jones hereby files her notice of appearance as an additional counsel for

Defendants Dymra Henderson Williams and John E. Williams, III in this matter. Andres

“Andy” O. Soto shall remain the Attorney-in-Charge.

                                          Respectfully submitted,

                                          MILLS SHIRLEY L.L.P.
                                          2228 Mechanic Street, Suite 400
                                          Galveston, Texas 77550
                                          Phone/Fax: 409.761.4035

                                          By:   /s/ Megan Jones
                                              Andres “Andy” O. Soto, Attorney-in-Charge
                                          Texas Bar No. 24071128
                                          S.D. Texas Bar No. 1057789
                                          asoto@millsshirley.com
                                              Megan S. Jones
                                          Texas Bar No. 24070024
                                          S.D. Texas Bar No. 3120278
                                          mjones@millsshirley.com
                                          ATTORNEYS FOR DEFENDANTS,
                                          Dymra Henderson Williams and
                                          John (“Jack”) E. Williams, III
     Case 3:20-cv-00090 Document 55 Filed on 05/24/21 in TXSD Page 2 of 2




                              CERTIFICATE OF SERVICE

       I certify that on May 24, 2021, I served a copy of the foregoing document on all parties
using the CM/ECF system.

                                           By:     /s/ Megan Jones
                                                   Megan S. Jones




Notice of Appearance of Megan S. Jones                                              Page 2 of 2
